DETAILED ACTION
This office action is in response to applicant’s RCE filed on 08/26/2022.
Currently claims 1 and 3-21 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0145702 A1 (Shin) and further in view of US 2019/0088860 A1 (Saito) and US 10,141,502 B2 (Park), and further as evidenced by ‘Lattice Thermal Conductivity of mGeTe•nSb2Te3 Phase-Change Materials: A First-Principles Study’, Yuanchun Pan, Crystals 2019, 9, 136, pp 1-9 (Pan).
Regarding claim 1, Shin discloses, a semiconductor memory device comprising: 
a first wiring (30; Fig. 8; [0059]; i.e. bottom electrode) and a second wiring (38; Fig. 8; [0059]; i.e. top electrode);  
Note: With broadest reasonable interpretation, the examiner has taken the plain meaning of the term “wiring” that is used to connect two elements. As such, electrodes, word lines, bit lines, and conductors fall into this category. This interpretation is in line with the meaning provided by the applicant on pages 4-5 of the Specification.
5a phase change layer (34; Fig. 8; [0059]; i.e. phase change layer) disposed between the first wiring (30) and the second wiring (38); and 

    PNG
    media_image1.png
    429
    586
    media_image1.png
    Greyscale

a conducting layer (30a; Fig. 8; [0059]; i.e. bottom electrode contact layer) disposed between the first wiring (30) and the phase change layer (34), 
wherein the phase change layer (34) contains a crystal having a 10Face-Centered Cubic lattice structure ([0060]) with a first lattice constant (lattice constant of chalcogenide layer, Ge-Sb-Te; [0012]), 
	Note: Lattice constant of chalcogenide layer, Ge-Sb-Te is 4.27 A (Table 1; Evidentiary Reference Pan).
But Shin fails to teach explicitly, the conducting layer contains a crystal having a Face-Centered Cubic lattice structure with a second lattice constant, and the conducting layer contains any of Ni, Pd, Ir, Sr, Ce, and PdO.
However, in analogous art, Saito discloses, the conducting layer (12; Fig. 7; [0059]; i.e. conductive layer) contains a crystal having a Face-Centered Cubic lattice structure with a second lattice constant (Lattice constant of Iridium is 3.839 A), and the conducting layer (12) contains any of Ni, Pd, Ir, Sr, Ce, and PdO (Iridium of Iridium - Tantalum alloy; [0059]).
Note: Lattice constant of Iridium is 3.839 A (this is a material property of Iridium; see teaching reference  https://periodictable.com/Properties/A/LatticeConstants.html/.

    PNG
    media_image2.png
    348
    465
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin and Saito before him/her, to modify the teachings of a phase change memory device over a conductive layer as taught by Shin and to include the teachings of a conductive Iridium layer of Iridium - Tantalum alloy having a Face-Centered Cubic lattice structure as taught by Saito since the conductive layer including such a material reduces the switching current Ic more than the conductive layer including other materials ([0059]), thereby reducing the power requirement of memory devices. Absent this important teaching in Shin, a person with ordinary skill in the art would be motivated to reach out to Saito while forming a phase change memory device of Shin. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the above teaching of the combination of Shin and Saito, it is evident that 15the second lattice constant (Iridium = 3.839 A) is larger than 80% and smaller than 120% of the first lattice constant (Ge-Sb-Te = 4.27 A). 
Note: The ratio of second lattice constant (Iridium = 3.839 A) and the first lattice constant (Ge-Sb-Te = 4.27 A) is 89.9%. Thus, the ratio lies within the claimed range of larger than 80% and smaller than 120%. In MPEP 2144.05 (I), it is stated that In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).

But the combination of Shin and Saito fails to teach explicitly, the first wiring extending in a first direction; the second wiring extending in a second direction crossing the first direction;
However, in analogous art, Park discloses, the first wiring (200; first conductive line; Fig. 1; col. 6, lines 41-48) extending in a first direction (x - direction); 
the second wiring (500; second conductive line; Fig. 1; col. 6, lines 41-48) extending in a second direction (y - direction) crossing the first direction (x - direction);

    PNG
    media_image3.png
    655
    556
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin, Saito and Park before him/her, to modify the teachings of a phase change memory layer between two wiring lines as taught by Shin and to include the teachings of wiring lines extending in x-direction and y-direction, respectively, as taught by Park since this is how an area-efficient 3-D memory device is usually formed. Absent this important teaching in Shin, a person with ordinary skill in the art would be motivated to reach out to Park while forming a phase change memory device of Shin. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

25Regarding claim 3, Shin discloses, the semiconductor memory device according to claim 1, wherein the phase change layer (34) is connected to the conducting22Kioxia Ref.: G10018325-USA Our Ref.: 19F321layer (30a) (Fig. 8; [0059]).  

Regarding claim 4, Shin discloses, the semiconductor memory device according to claim 1, 5wherein when a reset operation is performed on the phase change layer (68; Fig. 9; [0061]; i.e. phase change layer): 
Note: Shin teaches the reset operation with respect to Fig. 9 which uses a different nomenclature for phase change layer. However, it is part of the same embodiment.
the phase change layer (68) includes a first region (64; Fig. 9; [0061]; i.e. first region) in an amorphous state ([0061]); and 
10the first region (64) is connected to the conducting layer (62; Fig. 9; [0061]; i.e. bottom electrode contact layer).  
Note: Shin teaches in para. [0061] that the first region 64 of the phase change layer 68 covering the upper surface of the bottom electrode contact layer 62 may be amorphous. The first region 64 may be an area in which the phase may change from a crystalline state to an amorphous state due to heat generated by the reset current.

    PNG
    media_image4.png
    598
    607
    media_image4.png
    Greyscale

Regarding claim 19, the combination of Shin, Saito and Park teaches, the semiconductor memory device according to claim 1 further comprising: a nonlinear element (340, designated as ‘D’ in Fig. 3; D is a diode and is a nonlinear element; Fig. 3; col. 9, lines 25-31; Park Reference) disposed between the first wiring (Word line, WL, as annotated on Fig. 3) and the conducting layer (a wiring as annotated on Fig. 3) (Fig. 3; col. 9, lines 25-31; Park Reference). See claim 1 for 103 motivation.
Note: Park teaches in col. 9, lines 25-31 that the selection element 340 may include one of a vertical PN junction diode, a schottky diode and an ovonic threshold switch (OTS). Otherwise, the selection element 340 may also include a selection transistor. All these elements are nonlinear in characteristics.

    PNG
    media_image5.png
    640
    534
    media_image5.png
    Greyscale

Regarding claim 20, the combination of Shin, Saito and Park teaches, the semiconductor memory device according to claim 19, wherein the nonlinear element (340, designated as ‘D’ in Fig. 3; D is a diode and is a nonlinear element; Fig. 3; col. 9, lines 25-31; Park Reference) includes a chalcogen layer including any of S, Se and Te (col. 9, lines 32-39; Park Reference).  
Note: Park teaches in col. 9, lines 25-31 that the selection element 340 may include one of a vertical PN junction diode, a schottky diode and an ovonic threshold switch (OTS). All these elements are nonlinear in characteristics. Park further teaches in col. 9, lines 32-39 that examples of the materials for the OTS may include arsenic (As), germanium (Ge), selenium (Se), tellurium (Te), silicon (Si), bismuth (Bi), sodium (S), antimony (Sb), etc. The OTS may comprise a 6-element material selenium (Se) and sodium (S) may be combined with a compound of germanium (Ge), silicon (Si), arsenic (As) and tellurium (Te). Thus, Park teaches the limitation.

Regarding claim 21, the combination of Shin, Saito and Park teaches, the semiconductor memory device according to claim 20, wherein the chalcogen layer (part of ovonic diode 340; Fig. 3; col. 9, lines 25-31; Park Reference) includes at least one selected from a group consisting of B, Al, Ga, In, C, Si, Ge, Sn, As, P, and Sb (col. 9, lines 32-39; Park Reference).
Note: Park teaches in col. 9, lines 32-39 that examples of the materials for the OTS may include arsenic (As), germanium (Ge), selenium (Se), tellurium (Te), silicon (Si), bismuth (Bi), sodium (S), antimony (Sb), etc. The OTS may comprise a 6-element material selenium (Se) and sodium (S) may be combined with a compound of germanium (Ge), silicon (Si), arsenic (As) and tellurium (Te). Thus, Park teaches the limitation.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Saito and Park as applied to claim 1 and further in view of US 2014/0050032 A1 (Fukuzumi).
Regarding claim 5, the combination of Shin, Saito and Park fails to teach explicitly, the semiconductor memory device according to claim 1, 15wherein a voltage of the first wiring becomes smaller than a voltage of the second wiring in a write operation.  
However, in analogous art, Fukuzumi discloses, the semiconductor memory device according to claim 1, 15wherein a voltage of the first wiring (EL4) becomes smaller than a voltage of the second wiring (EL1) in a write operation (Fig. 4A; [0030] – [0036]).
Note: Fukuzumi teaches in para. [0030] that a data write operation of the memory cell MC is executed by applying a voltage Vpgm (>0) to the electrode EL that is to be the starting point of a rectifying conductive path P desired to be formed, and a voltage Vss to the electrode EL that is to be the ending point. This concept can be applied between other electrodes as well.

    PNG
    media_image6.png
    330
    603
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin, Saito, Park and Fukuzumi before him/her, to modify the teachings of a phase change memory device as taught by Shin and to include the teachings of a positive voltage being applied between two electrodes in a write operation as taught by Fukuzumi since this is the required methodology of a write operation in a memory device and absent this important teaching in Shin, a person with ordinary skill in the art would be motivated to reach out to Fukuzumi while forming a phase change memory device of Shin. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0145702 A1 (Shin) and further in view of US 2019/0088860 A1 (Saito) and US 10,141,502 B2 (Park).
Regarding claim 6, Shin discloses, a semiconductor memory device comprising: 
a first wiring (30; Fig. 8; [0059]; i.e. bottom electrode) and a second wiring (38; Fig. 8; [0059]; i.e. top electrode);  
Note: With broadest reasonable interpretation, the examiner has taken the plain meaning of the term “wiring” that is used to connect two elements. As such, electrodes, word lines, bit lines, and conductors fall into this category. This interpretation is in line with the meaning provided by the applicant on pages 4-5 of the Specification.
5a phase change layer (34; Fig. 8; [0059]; i.e. phase change layer) disposed between the first wiring (30) and the second wiring (38); and 

    PNG
    media_image1.png
    429
    586
    media_image1.png
    Greyscale

a conducting layer (30a; Fig. 8; [0059]; i.e. bottom electrode contact layer) disposed between the first wiring (30) and the phase change layer (34), 
But Shin fails to teach explicitly, wherein the conducting layer contains any of Ni, Pd, Ir, Sr, Ce, and Pdo.
However, in analogous art, Saito discloses, the conducting layer (12; Fig. 7; [0059]; i.e. conductive layer) contains any of Ni, Pd, Ir, Sr, Ce, and PdO (Iridium of Iridium - Tantalum alloy; [0059]).

    PNG
    media_image2.png
    348
    465
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin and Saito before him/her, to modify the teachings of a phase change memory device over a conductive layer as taught by Shin and to include the teachings of a conductive Iridium layer of Iridium - Tantalum alloy having a Face-Centered Cubic lattice structure as taught by Saito since the conductive layer including such a material reduces the switching current Ic more than the conductive layer including other materials ([0059]), thereby reducing the power requirement of memory devices. Absent this important teaching in Shin, a person with ordinary skill in the art would be motivated to reach out to Saito while forming a phase change memory device of Shin. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Shin and Saito fails to teach explicitly, the first wiring extending in a first direction; the second wiring extending in a second direction crossing the first direction;
However, in analogous art, Park discloses, the first wiring (200; first conductive line; Fig. 1; col. 6, lines 41-48) extending in a first direction (x - direction); 
the second wiring (500; second conductive line; Fig. 1; col. 6, lines 41-48) extending in a second direction (y - direction) crossing the first direction (x - direction);

    PNG
    media_image3.png
    655
    556
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin, Saito and Park before him/her, to modify the teachings of a phase change memory layer between two wiring lines as taught by Shin and to include the teachings of wiring lines extending in x-direction and y-direction, respectively, as taught by Park since this is how an area-efficient 3-D memory device is usually formed. Absent this important teaching in Shin, a person with ordinary skill in the art would be motivated to reach out to Park while forming a phase change memory device of Shin. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 7, Shin discloses, the semiconductor memory device according to claim 6, wherein the phase change layer (34) is connected to the conducting22Kioxia Ref.: G10018325-USA Our Ref.: 19F321layer (30a) (Fig. 8; [0059]).  

Regarding claim 8, Shin discloses, the semiconductor memory device according to claim 6, wherein when a reset operation is performed on the phase change layer (68; Fig. 9; [0061]; i.e. phase change layer): 
Note: Shin teaches the reset operation with respect to Fig. 9 which uses a different nomenclature for phase change layer. However, it is part of the same embodiment.
the phase change layer (68) includes a first region (64; Fig. 9; [0061]; i.e. first region) in an amorphous state ([0061]); and 
10the first region (64) is connected to the conducting layer (62; Fig. 9; [0061]; i.e. bottom electrode contact layer).  
Note: Shin teaches in para. [0061] that the first region 64 of the phase change layer 68 covering the upper surface of the bottom electrode contact layer 62 may be amorphous. The first region 64 may be an area in which the phase may change from a crystalline state to an amorphous state due to heat generated by the reset current.

    PNG
    media_image4.png
    598
    607
    media_image4.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin, Saito and Park as applied to claim 6 and further in view of US 2014/0050032 A1 (Fukuzumi).
Regarding claim 9, the combination of Shin, Saito and Park fails to teach explicitly, the semiconductor memory device according to claim 6, 15wherein a voltage of the first wiring becomes smaller than a voltage of the second wiring in a write operation.  
However, in analogous art, Fukuzumi discloses, the semiconductor memory device according to claim 6, 15wherein a voltage of the first wiring (EL4) becomes smaller than a voltage of the second wiring (EL1) in a write operation (Fig. 4A; [0030] – [0036]).
Note: Fukuzumi teaches in para. [0030] that a data write operation of the memory cell MC is executed by applying a voltage Vpgm (>0) to the electrode EL that is to be the starting point of a rectifying conductive path P desired to be formed, and a voltage Vss to the electrode EL that is to be the ending point. This concept can be applied between other electrodes as well.

    PNG
    media_image6.png
    330
    603
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin, Saito, Park and Fukuzumi before him/her, to modify the teachings of a phase change memory device as taught by Shin and to include the teachings of a positive voltage being applied between two electrodes in a write operation as taught by Fukuzumi since this is the required methodology of a write operation in a memory device and absent this important teaching in Shin, a person with ordinary skill in the art would be motivated to reach out to Fukuzumi while forming a phase change memory device of Shin. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2010/0171087 A1 (Kurotsuchi) – A semiconductor device including a phase change memory element is disclosed. Its memory layer is formed of a phase change material of M (additive element)-Ge (germanium)-Sb (antimony)-Te (tellurium). It possesses both high heat resistance and stable data retention property. The memory layer has a fine structure with a different composition ratio.
2. US 2013/0270503 A1 (Miao) – A multi-layer phase change material is disclosed including a multi-layer film structure. The multi-layer film structure includes a plurality of periodic units. The periodic units each includes a first single-layer film phase change material and a second single-layer film phase change material. The first single-layer film phase change material and the second single-layer film phase change material are alternately stacked.
3. US 2016/0172365 A1 (McKinnon) - A solid-state memory cell is disclosed comprising a series of different layers of ferroelectric materials, semiconductors, ferroelectric semiconductors, metals, and ceramics, and oxides. The memory device stores information in the direction and magnitude of polarization of the ferroelectric layers. Additionally, the memory cell design allows for the formation of Schottky barriers which act to improve functionality and increase resistance.
4. US 2008/0173861 A1 (Choi) - A phase change memory device is disclosed including a switching device and a storage node connected to the switching device. The storage node includes a bottom stack, a phase change layer disposed on the bottom stack and a top stack disposed on the phase change layer. The phase change layer includes a unit for increasing a path of current flowing through the phase change layer and reducing a volume of a phase change memory region. The area of a surface of the unit disposed opposite to the bottom stack is greater than or equal to the area of a surface of the bottom stack in contact with the phase change layer. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/05/2022